HERSEY, Judge.
We affirm. The transactions sought to be severed were clearly and directly connected in an episodic sense. Williams v. State, 409 So.2d 253 (Fla. 4th DCA) pet. for review denied, 417 So.2d 331 (Fla.1982). The untested packets alleged to contain contraband were relevant under Section 90.402, Florida Statutes (1983), and admissible. Asmer v. State, 416 So.2d 485 (Fla. 4th DCA 1982). Comments by the prosecutor during closing argument either were cured by cautionary instruction, Perry v. State, 146 Fla. 187, 200 So. 525 (Fla.1941), were waived by failure to move for mistrial, Clark v. State, 363 So.2d 331 (Fla.1978), or were harmless, State v. Murray, 443 So.2d 955 (Fla.1984).
LETTS and HURLEY, JJ., concur.